MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 30 2020, 8:34 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE:
Megan Shipley                                            INDIANA DEPARTMENT OF
Indianapolis, Indiana                                    CHILD SERVICES
                                                         Curtis T. Hill, Jr.
                                                         Attorney General of Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
                                                         ATTORNEY FOR APPELLEE:
                                                         CHILD ADVOCATES, INC.
                                                         Dede Kristine Connor
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020              Page 1 of 11
      In the Matter of R.G., (Minor                            September 30, 2020
      Child, Child in Need of Services,                        Court of Appeals Case No.
                                                               20A-JC-858
      and
                                                               Appeal from the Marion Superior
      T.C. (Mother),                                           Court
      Appellant-Respondent,                                    The Honorable Rosanne Ang,
                                                               Magistrate
              v.                                               The Honorable Mark A. Jones,
                                                               Judge
      The Indiana Department of                                Trial Court Cause No.
      Child Services,                                          49D15-1911-JC-2974
      Appellee-Petitioner,

      and

      Child Advocates, Inc.,
      Guardian ad Litem.



      Tavitas, Judge.


                                             Case Summary
[1]   T.C. (“Mother”) appeals from the trial court’s dispositional order, following the

      trial court’s adjudication of her minor child, R.G. (“the Child”), as a Child in

      Need of Services (“CHINS”). We affirm.


                                                     Issues
[2]   Mother raises two issues on appeal, which we restate as:


              I.       Whether the trial court abused its discretion in ordering
                       Mother to participate in certain services.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020    Page 2 of 11
              II.      Whether the trial court’s continuation of the Child’s
                       kinship placement is contrary to law.


                                                     Facts
[3]   Mother and S.G. (“Father”) are the biological parents of the Child, who was

      born in March 2010. In September 2019, Mother went to Father’s workplace,

      argued with Father, and stabbed Father with a knife. Father required

      emergency medical treatment. The State filed criminal charges against Mother.


[4]   In November 2019, the Marion County Office of the Department of Child

      Services (“DCS”) received allegations of physical abuse and neglect regarding

      the Child, who reportedly had a black eye and was frequently ill. On

      November 21, 2019, DCS family case manager Julie Brown (“FCM Brown”)

      interviewed Mother at Riley Hospital in Indianapolis, where the Child was

      taken for an examination.


[5]   During the interview, FCM Brown observed bruising near the Child’s eye.

      Mother initially refused to allow the Child to be examined by physicians. A

      preliminary examination revealed that the Child suffered from neuroblastoma

      cancer. Although Mother initially refused to allow the Child to be admitted to

      the hospital and was combative with hospital personnel, Mother relented and

      the Child was admitted to the hospital that day. Also, during the interview,

      Mother acknowledged her anger management issues and mental health

      diagnoses. FCM Brown administered a drug screen to Mother, and Mother

      tested positive for marijuana use. DCS substantiated the allegation of neglect.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020   Page 3 of 11
[6]   On November 26, 2019, DCS filed a petition alleging that the Child was a

      CHINS. In addition to the foregoing, the petition alleged the following:


              a. [T.C.], mother of [the Child], has failed to provide the [C]hild
              with a safe, stable, and appropriate living environment free from
              substance abuse and with necessary medical care and attention.


                                                    *****


              j. . . . [Mother] stated she has been diagnosed with a mood
              disorder, post traumatic stress disorder (PTSD), and
              schizophrenia.


              k. [Mother] is not currently receiving any mental health services,
              and her untreated mental health issues seriously hinder her
              ability to care for the [C]hild.


              l. Additionally, in September of 2019, [Mother] stabbed the
              [C]hild’s father, [S.G.], and she currently has pending criminal
              charges as a result.


              m. Furthermore, Mother reported she is behind on her rent, is
              fearful of being evicted, has used marijuana recently, and she
              tested positive for marijuana.


              n. [Father] has not successfully demonstrated an ability and
              willingness to appropriately parent the [C]hild, and/or he is
              unable to ensure the [C]hild’s safety and well being while in the
              care and custody of [Mother].


              o. The [C]hild and family are in need of services they are not
              receiving and are unlikely to receive without the DCS’[s] and the


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020   Page 4 of 11
              Court’s involvement, and the coercive intervention of the Court
              is required to ensure the [C]hild’s safety and well being.


      Mother’s App. Vol. II pp. 20-21. The Child was discharged from the hospital in

      December 2019. At a pretrial hearing on December 6, 2019, Mother requested

      that the Child be placed with an unspecified relative(s). Id. at 50. On or about

      December 10, 2019, DCS placed the Child with his godmother, N.D.B.

      (“Godmother”). At a pretrial hearing on January 3, 2020, Father requested

      relative placement for the Child. The trial court’s order on the January 3, 2020

      hearing provides, “DCS objects . . . and is willing to consider paternal relatives

      as possible placement for the [C]hild upon receiving specific information from

      father.” Id. at 58.


[7]   The trial court conducted a fact-finding hearing on February 21, 2020. Based

      on Mother’s admission that she “need[ed] assistance to maintain a stable and

      appropriate living environment with adequate medical care[,]” the trial court

      found DCS’s allegations to be true and adjudicated the Child as a CHINS. Id.

      at 62-63. Mother did not admit to any allegations regarding substance abuse or

      domestic violence.


[8]   On March 5, 2020, DCS filed its predispositional report, wherein DCS

      recommended the continuation of the kinship placement with Godmother. The

      predispositional report provided, in part, as follows:


              2. Placement Recommendation:




      Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020   Page 5 of 11
                 a. Identify the specific recommended placement followed
                 by the placement’s relationship for each child. If the
                 [C]hild is not currently with the recommended placement,
                 state the reasons(s):
                 Placement with [J.] and [N.B.], Godparents/Kinship.

                 b. Describe in what ways the recommended placement is
                 the least restrictive and most appropriate setting:
                 This placement is least restrictive and most appropriate
                 because it is in a home where the [C]hild is appropriately
                 bonded to the caregivers and had a previous
                 relationship/bond with them prior to the CHINS opening.
                 The [C]hild is able to maintain essential family
                 connections and all of the [C]hild’s needs, including his
                 extensive medical needs, are being met.

                                                  *****


                 d. Describe in what ways the recommended placement is
                 least disruptive to family life:
                 The current kinship placement allows for the [C]hild to
                 maintain essential family connections. Placement makes
                 the [C]hild available to supervised parenting time and had
                 a relationship with the [C]hild and [C]hild’s mother prior
                 to the opening of the current CHINS. Placement is also
                 very active in the [C]hild’s medical needs/care as the
                 [C]hild is currently going though chemotherapy. . . .

                 e. Describe in what ways the recommended placement
                 provides the least restraint on the freedom of the [C]hild
                 and parent/guardian/custodian:
                 This placement out of home is a kinship placement that
                 allows for essential family connections to continue. The
                 placement is in Marion county and makes the [C]hild
                 available for parenting time regularly.



Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020   Page 6 of 11
                        f. Describe in what ways the recommended placement
                        provides a reasonable opportunity for participation by the
                        child’s parent/guardian/custodian:
                        Placement in kinship care allows for the [C]hild to
                        maintain essential family connections, participate in
                        supervised parenting time, and currently is providing an
                        environment where the [C]hild’s extensive medical needs
                        are being met. It is recommended that this kinship
                        placement continue at this time.

                        g. Describe, if applicable, in what ways the recommended
                        placement is necessary to be consistent with the safety and
                        best interests of the [C]hild and the community:
                        The current placement in kinship care is consistent with
                        the safety and best interest of the [C]hild as the home is
                        free of [domestic violence] and there are no concerns of
                        substance abuse or untreated mental health. The
                        placement is appropriate and is currently meeting the
                        needs of the [C]hild while supporting the goal of
                        reunification.

                 3. Placement with the [C]hild’s suitable and willing blood or
                 adoptive relative caretaker, including a noncustodial parent,
                 grandparent, aunt, uncle, or adult sibling is inapplicable in that[ ]
                 no one who has come forward is suitable and willing at this point
                 in time to care for the [C]hild.
Id. at 72, 73.


[9]    At a dispositional hearing on March 13, 2020, Mother did not object to the

       continuation of the kinship placement. DCS requested Mother’s court-ordered

       participation in: home-based therapy; random drug and alcohol screens; a

       psychological evaluation; and a domestic violence intake or assessment and all

       services and recommendations made as a result of the intake or assessment.

       Mother objected to DCS’s requested services. That same day, the trial court
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020   Page 7 of 11
       issued a parental participation order (“PPO”), ordering Mother to complete the

       requested services and to comply with resulting recommendations. On March

       17, 2020, the trial court entered a dispositional order that incorporated the PPO

       and continued Child’s placement with Godmother. Mother now appeals from

       the dispositional order.


                                                      Analysis
                                                      I.       Services

[10]   Mother argues that the trial court abused its discretion in ordering her to submit

       to random drug and alcohol screens and a domestic violence assessment

       because: (1) Mother and Father do not cohabitate; (2) “Mother did not admit to

       marijuana use or domestic violence”; (3) DCS did not prove there was an

       “ongoing” domestic violence issue; and (4) “there was no evidence presented . .

       . to demonstrate [Mother’s] need for these services.” 1 Mother’s Br. pp. 10, 13.


[11]   Following a CHINS determination and a dispositional hearing, the trial court

       issues a dispositional order that details the plan of care, treatment, or

       rehabilitation required to address the needs of the Child. Ind. Code § 31-34-19-

       10. The trial court’s dispositional order must include findings and conclusions

       pertaining to a parent’s need to participate in the plan of care of the Child. I.C.

       § 31-34-19-10(2).




       1
         Mother concedes that the record supports the trial court’s order that she should participate in home-based
       therapy and a psychological evaluation. Mother also agrees that she requires mental health treatment.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020                 Page 8 of 11
[12]   The CHINS statute provides that, if a trial court has determined that a parent

       should participate in a program of care, treatment, or rehabilitation for the

       child, the trial court may order the parent to do the following:


               (1) Obtain assistance in fulfilling the obligations as a parent [ ].


               (2) Provide specified care, treatment, or supervision for the child.


               (3) Work with a person providing care, treatment, or
               rehabilitation for the child.


               (4) Participate in a program operated by or through the
               department of correction.


               (5) Participate in a mental health or addiction treatment program.


I.C. § 31-34-20-3.


[13]   “Although the [trial] court has broad discretion in determining what programs

       and services in which a parent is required to participate, the requirements must

       relate to some behavior or circumstance that was revealed by the evidence.” In

       re A.C., 905 N.E.2d 456, 464 (Ind. Ct. App. 2009). This Court has recognized

       that forcing unnecessary requirements on parents whose children have been

       determined to be CHINS can set them up for failure and can result in failed

       reunification of the family and even the termination of parental rights. Id. at

       464-65.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020   Page 9 of 11
[14]   The record here reveals that Mother stabbed Father during a September 2019

       physical altercation. The trial court’s order requiring Mother and Father to

       undergo a domestic violence assessment is, thus, directly related to “some

       behavior or circumstance that was revealed by the evidence.” Id. The fact that

       Mother and Father do not reside together is not material to the discussion of the

       Child’s best interests. As the trial court reasoned at the dispositional hearing:


               . . . [Y]ou guys have a very young child with one another and so
               the severity of [September 2019] situation I would like to address.
               Even though it doesn’t feel like it right now, the goal of this case
               is to place [the Child] with an appropriate parent which I’m
               unable to do if there are such severe incidents that remain
               unaddressed.


       Tr. Vol. II p. 15. Under these circumstances, which transpired mere months

       before the CHINS action commenced, requiring Mother to undergo a domestic

       violence assessment was both necessary and not against the logic and effect of

       the circumstances before the trial court. The trial court did not abuse its

       discretion by ordering the domestic violence assessment.


[15]   Likewise, regarding the trial court’s order that Mother should submit to random

       drug and alcohol screens, the record reveals that Mother admitted to marijuana

       use and tested positive for THC at the outset of the CHINS investigation. The

       trial court’s order that Mother should submit to drug testing, thus, related to

       “behavior or [a] circumstance that was revealed by the evidence” regarding

       Mother. A.C., 905 N.E.2d at 464. The trial court did not abuse its discretion in

       this regard.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020   Page 10 of 11
                                                  II. Placement

[16]   Mother also argues that the kinship placement with Godmother does not

       comport with Indiana Code Section 31-34-19-7, which requires DCS to

       consider placement with a blood-relative before it considers other placement.

       The record reveals that the predispositional report detailed DCS’s reasons for

       seeking the continuation of the kinship placement with Godmother. At the

       dispositional hearing, Mother failed to object to DCS’s placement

       recommendation. Mother has, thereby, waived this issue. See Cavens v.

       Zaberdac, 849 N.E.2d 526, 533 (Ind. 2006) (“In order to properly preserve an

       issue on appeal, a party must, at a minimum, ‘show that it gave the trial court a

       bona fide opportunity to pass upon the merits of the claim before seeking an

       opinion on appeal.’”) (quoting Endres v. Ind. State Police, 809 N.E.2d 320, 322

       (Ind. 2004)).


                                             Conclusion

[17]   The trial court did not abuse its discretion in ordering Mother to complete

       random drug screens and a domestic violence assessment. Mother’s challenge

       to the continuation of the kinship placement is waived. We affirm.


[18]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-858 | September 30, 2020   Page 11 of 11